Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered August 5, 2008, which, in an action for personal injuries sustained in a slip and fall on a patch of ice on a sidewalk, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established its prima facie entitlement to judgment as a matter of law by submitting evidence demonstrating that the property that abutted the sidewalk where the accident occurred was a two-family dwelling owned by a corporate entity, and thus was not owner-occupied (Administrative Code of City of NY § 7-210; see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Plaintiff’s opposition did not raise a triable issue of fact as he failed to submit evidence regarding the occupancy of the property (see Faulk v City of New York, 16 Misc 3d 1108[A], 2007 NY Slip Op 51346[U] [2007]). Concur— Gonzalez, EJ., Saxe, McGuire and Acosta, JJ.